Title: To James Madison from John Morton, 17 March 1802
From: Morton, John
To: Madison, James


					
						Sir.
						Havana, Mar. 17. 1802.
					
					My last address was of the 20. Jany. in which I informed you of the precarious tenure 

under which the remnant of our Trade to this island was held—that the admission of our Vessels 

had become reduced to a System of tedious & expensive negotiation.
					Those which were then in waiting for a further decree were afterwards joined by others 

’till they amounted to near the number of Fifty; which were called the "2d. Class" & finally incurred 

the additional Expense of two (making six) ⅌ Cent on the amount of the Invoices of the cargoes. 

Nearly the same Number followed those, & were three weeks in waiting for the 3d. Decision; on 

which a similar loss was sustained in regard to the above premium, the damage Cargoes 

(particularly provisions) receive in a warm climate; the ordinary Expenses of Vessels, & the interest 

of Capital employed. And the further Effect of this kind of Embargo upon our Vessels was, that by 

creating a great Influx of Merchandize & provisions at once into the market, & the necessity many 

were under of disposing of them immediately, the Spaniards supplied themselves almost on their 

own terms: and I will venture to pronounce them the most ruinous Voyages ever made to this 

island.
					Many causes, produced by the peace, combined in effecting a submission of our Citizens 

to this injustice.
					The vast quantity of European Merchdz. imported into & on hand, in the United States, and only 

saleable in the W. Indies markets; the loss which must therefore ensue on returning such 

goods; and the advantage of changing the nature of the Capital, so employed, even at a 

considerable sacrafice.
					Even those terms of admission however have been at length closed: and, for about ten 

days past an Entry even into the Harbor, has been rigorously denied.
					Previously thereto, every person rested (if it could be so termed) on that precarious state 

which, without pointing to any period of termination, seemed, solely calculated to serve the 

avaricious purposes of an abandoned Administration, & the total destruction of American 

concerns.
					During the whole of those occurrences I have endeavored to effect a readier & less 

injurious admission of our Vessels, but with too little success.
					The natural disposition of the Governor which I have ever found, & stated, to be 

inclining to things fair & equitable, has in almost every instance, been counterbalanced by his 

caution & timidity. His desire to do rightly has been accompanied by that hesitation in its 

execution which has enabled others of his Administration having less equitable & less 

honorable views, to take an undue advantage thereof & make their concession to the 

measures which were finally adopted, an affair of compomise & bargain upon the urgent 

necessity of the American trader!
					With such insidious & distracting Counsellors about him it could scarcely be expected to 

happen otherwise than that my own Exertions, & the actual Tendency of His Excell.y’s original 

purposes, should be obstructed or entirely defeated.
					The Circumstance which finally produced an absolute refusal of Admission to our Vessels 

was occasioned, as it would appear, in a great measure by the representations of a respectable 

class of Merchants here (the most so as to property) principally connected in the Trade between the 

Mother-Country & the Colonies; which stated the Consequence of admitting the Americans to 

supply the Market to be an obstacle, if not an exclusion, of their own citizens. They appealed in the 

first instance to the Royal Chamber of Commerce of this Island, intreating their interference, & that 

they would transmit their remonstrance to the Court of Madrid.
					The communication by American Vessels being thus entirely closed, the Consideration 

that arose once more was, how the existing Accounts were to be settled, & the balances due to our 

Citizens remitted? and upon those points I had again several conferences with his Excelly. but not 

with any satisfactory conclusion.
					Furnished with the Arguments used by the Party in opposition, he replied that as the 

Trade had never been open but only suffered; and as the Americans knew the Tenure upon 

which the Intercourse was held, they could not, or should not, have extended any Concerns beyond 

the reach of a very short period to adjust: that under this Idea & with this view, sufficient time & 

notice had already been allowed.
					It was in vain I answered those arguments by stating that an Intercourse, even on the 

tenure mentioned, which had been protracted to the length this had, must in the natural & 

ordinary course of things have occasioned many Engagements & Contracts, & actual shipments 

of mutual Interest or concern, of a nature & magnitude not within the command of so short 

a time to arrange; that property unsold, & unliquidated Balances to a very large amount, were 

known to exist at this moment.
					It was then observed by the Governor that means of Correspondence would be found 

thro’ those Vessels under Spanish Colors which would be permitted to transport certain 

Articles, such as Lumber, Horses, Utensils for plantations &c: and that the Merchants of the place 

properly empowered, would, no doubt, make a satisfctory settlement of existing concerns.
					There was no difficulty in appealing to His Excelly’s. own knowledge of the Delays & 

Losses always attending a settlement of Accounts, & recovery of property, where one of the 

parties was so much left to his own choice of the time & means, as in the case now suggested.
					I proposed to His Excelly. the expediency & propriety of permitting such of our Vessels 

to come, in Ballast only as, it should be satisfactorily made to appear, were dispatched for 

the sole purpose of conveying the American property from hence; for that I saw no other 

possible means of effecting it.
					This was opposed on the ground of impossibility of getting over the restricting orders of 

his Government, & the liability it would occasion to him for censure from others claiming similar 

privileges or indulgence.
					We thus remained placed in a state of Things most difficult & embarrassing. Our Vessels 

for several Days have not been permitted even to enter the Harbor, & no persons being in 

consequence permitted to board them, we could not procure the advices which might have been 

dispatched by them from the U: States. Even Vessels in distress have been ordered off by the 

Commandant of the Castle. On complaining of those Hardships to the Governor, he absolutely 

denied such a breach of hospitality; but I was, too well, enabled to assure His Excelly. that, altho’ I 

had no doubts of his own humanity, & that the reports of his officers would be different, vessels in 

the predicament I had stated, had been seen, from the shore, refused an admittance. He engaged to 

see into this matter, & give more particular orders.
					As it was generally & confidently reported & believed that the Order of Jany: for the 

departure of strangers would be immediately enforced, I took occasion to acquaint the Governor 

that I expected that such an instance would not be added to the inconveniences we already felt; but 

that he would adhere to his original promise of giving such an extension in regard to residents as 

should be found absolutely necessary. He promised to give the required accommodation.
					I had been more particularly apprised of the Intentions of the Government by a Licence 

for two Vessels which had arrived, or might arrive, at the Port of Trinidad in this island from 

the U: States; signed by the Governor & Intendant, & conditioning that the Seamen of those 

Vessels, if foriegners (as was expected) should be immediately delivered over to the Marine 

Department, that measures might be taken for conveying them, "according to Law", out of the 

Country.
					That license was given to some foreigners for services rendered the Government at 

Trinidad; copies of which, certifyed by the Notary of the Custom-House, were brought to 

procure my testimony to his signature; but which, for very evident reasons, I of course refused.
					With all the barriers to our Trade there is at this moment a very serious demand for 

provisions. It is ascertained, that there is not more than a month’s supply (if that) of flour in the 

port where the consumption is at least five thousand barrels. Representations thereof have been 

made to the Governor, but as yet without effect, ’tho’ it is generally allowed that, for a 

considerable time to come, they have no certain resources but in the U: States.
					In the Mother-Country, as every account confirms, there is not Enterprize, or ability 

sufficient to promise any supplies: and the inconsiderable quantity imported in time of peace 

from the Country of Mexico thro’ the port of Vera Cruz, cannot be looked for; for the Farmers, 

having no Export in war, had not sown more than will produce sufficient for their own 

consumption.
					From the best Information I can obtain, the greatest Quantity usually imported from that 

Quarter in one year amounted to Ten Thousand Peroons, equal to about the Same number of 

barrels. The amount imported, last year, from the U: States was 64,703. barrels.
					A very short time must therefore show in still stronger light, their precarious situation; & 

inevitably lead, I think, to a further admission of our provisions, Lumber, & other articles of the 

first necessity.
					Having already drawn this Dispatch to a considerable length, I deem it proper to close, 

with only adding that I shall continue in this quarter so long as I can prove of any real service. Any 

definite period the present state of affairs does not enable me to ascertain. I have the Honor to be, 

Sir, With sincere respect, Your mo: Obed: Servt:
					
						Jno: Morton
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
